Bkoyles, C. J.
1. While the municipal court of Atlanta has jurisdiction of suits involving larger amounts than those formerly within the jurisdiction of the justice’s courts, the procedure in the municipal court of Atlanta, so far as the necessity for pleadings is concerned, does not differ from that of the justice’s courts. Shippey v. Owens, 17 Ga. App. 127 (1) (86 S. E. 407).
2. “Niceties in pleading are not required in a justice’s court. G. S. & F. Ry. Co. v. Barfield, 1 Ga. App. 203 (58 S. E. 236). Accordingly, a liberal construction has been given section 4715 of the Civil Code (1910). If the defendant in a justice’s court is informed of the nature of the plaintiff’s demand against him, the requirement of the code-section is met. Hendrix v. Elliott, 2 Ga. App. 301 (2) (58 S. E. 495).” Kinney v. Kinney, 20 Ga. App. 816 (1) (93 S. E. 496).
3. Under the above-stated rulings and the facts of the instant case, the trial judge of the municipal court of Atlanta did not err in overruling the demurrers, general and special, to the defendant’s plea of set-off; and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.